Banke, Presiding Judge.
The appellant, Gregory A. Gibbs, appeals an order of the State Court of Glynn County, granting a dispossessory warrant in favor of the appellee, Audrey P. Browning. The enumerated errors are: (1) that dispossessory proceedings were improper in that Gibbs was in possession of the property pursuant to a purchase option; and (2) that the trial court lacked authority to decide the case, inasmuch as litigation to determine the right to possession of the property was also pending before the Superior Court of Glynn County. No transcript of *77the lower court proceedings was submitted, and the notice of appeal states that none exists. Gibbs appended to his brief what is purportedly a copy of an option to purchase the property; however, there is no indication that such a document was before the trial court, nor is there any support in the record for the contention that an action involving the right to possession of the property was pending before the superior court. Held:
Decided September 10, 1984.
Lloyd E. Thompson, Jr., James Perry Fields, for appellant.
Donald R. Sullivan, Joseph H. Ferrier, for appellee.
In the absence of a transcript, there is a presumption in favor of the regularity of all proceedings in a court of competent jurisdiction; and the burden of showing harmful error is on appellant, which he must do by the record, not by assertions appearing only in his brief or in his enumerations of error. Bhatia v. West Cash &c. of Savannah, 157 Ga. App. 145 (276 SE2d 656) (1981). Based on the record before us, we affirm the order of the trial court.

Judgment affirmed.


Pope and Benham, JJ., concur.